        Case 4:19-cv-08148-HSG Document 26 Filed 04/14/20 Page 1 of 3




Marc J. Randazza (CA SBN 269535)
Alex J. Shepard (CA SBN 29058)
Jay M. Wolman (pro hac vice forthcoming)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117
Telephone: 702-420-2001
Fax: 305-437-7662
ecf@randazza.com
Attorney for Plaintiffs
T. Greg Doucette & Law Offices of
T. Greg Doucette, PLLC

                          IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION


THOMAS GREGORY DOUCETTE, et. al.,              Case №.: 4:19-cv-08148-HSG

            Plaintiffs,                       NOTICE OF VOLUNTARY DISMISSAL OF
                                              DEFENDANT DROPBOX, INC.
      vs.

RONALD KEVIN STONE, et. al.,

            Defendants.




      Plaintiffs Thomas Gregory Doucette and Law Offices of T. Greg Doucette,

PLLC, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) hereby give notice of voluntary

dismissal of this action as against Dropbox, Inc. Neither an answer nor motion for

summary judgment has been filed by Dropbox, Inc.




                                            -1-
                 Notice of Voluntary Dismissal of Defendant Dropbox, Inc.
                                    4:19-cv-08148-HSG
 Case 4:19-cv-08148-HSG Document 26 Filed 04/14/20 Page 2 of 3




Dated: April 14, 2020             Respectfully submitted,
                                  /s/ Marc J. Randazza
                                  Marc J. Randazza (CA SBN 269535)
                                  Alex J. Shepard (CA SBN 295058)
                                  Jay M. Wolman (pro hac vice forthcoming)
                                  RANDAZZA LEGAL GROUP, PLLC
                                  2764 Lake Sahara Drive, Suite 109
                                  Las Vegas, NV 89117
                                  Telephone: 702-420-2001
                                  Fax: 305-437-7662
                                  ecf@randazza.com
                                  Attorney for Plaintiffs
                                  Thomas Gregory Doucette &
                                  Law Offices of T. Greg Doucette, PLLC




                                     -2-
          Notice of Voluntary Dismissal of Defendant Dropbox, Inc.
                             4:19-cv-08148-HSG
       Case 4:19-cv-08148-HSG Document 26 Filed 04/14/20 Page 3 of 3




                                                          Case No. 4:19-cv-08148-HSG

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 14, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I further certify that a true

and correct copy of the foregoing document is being served via transmission of

Notices of Electronic Filing generated by CM/ECF.


                                         Respectfully submitted,

                                         /s/ Marc J. Randazza
                                         Marc J. Randazza




                                           -3-
                Notice of Voluntary Dismissal of Defendant Dropbox, Inc.
                                   4:19-cv-08148-HSG
